DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on February 01, 2022 in response to PTO office action dated November 26, 2021. The amendment has been entered and considered.

Claims 1, 7, 11, 14 and 18 have been amended.  Claims 9, 10, 12 and 20 have been cancelled.  As a result, claims 1-8, 11 and 13-19 are pending in this office action.

Applicant’s amendment with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 has been fully considered.  As a result, the rejection has been withdrawn.

Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.

This action is FINAL.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a computer system for”, “a detection component”, an interface component”, “a data analysis component”, “a mapping component”, “a processing unit”, “a contextualization component”, in claims 14-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11 and 13-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krumm et al. (US 2017/0076217 A1) in view of Hegde et al. (2018/0189664 A1).

Regarding claims 1, 11 and 14 Krumm discloses a computer-implemented method for contextualizing an abnormal event, the method comprising:
detecting an occurrence of the abnormal event within a geographic region, the
abnormal event occurring at an occurrence time (see Krumm paragraph [0007], automatically detecting an anomaly for a particular geographical area in terms of an abnormally large or small number of geotagged microblog posts from the particular geographical area that are received over a time interval);
obtaining location-based social network (LBSN) data relating to the geographic region for a time period including the occurrence time, wherein the LBSN data at least includes a geotagged location of a user and an activity of the user at the geotagged location (see Krumm paragraph [0037], the anomaly detection system 308 may be implemented as an informational site, social networking site, e-commerce site, blog site, search engine site, news and entertainment site, and so forth; see Krumm paragraph [0007], automatically detecting an anomaly for a particular geographical area in terms of an abnormally large or small number of geotagged microblog posts from the particular geographical area that are received over a time interval),

analyzing the obtained LBSN data, wherein the analyzation determines a linked event within the geographic region for the time period (see Krumm paragraph [0008], it is adequate to detect anomalous spikes in a number of microblog posts from a particular geographical region. This omission of text analysis when detecting events from microblog posts reduces the overall computational cost and complexity involved in detecting local events from microblog data, as compared to existing event-detection systems that rely on text analysis to detect events from microblog data. It is to be appreciated, however, that some post-processing techniques (i.e., steps performed after an anomaly has been detected), as descried herein, may include analysis of the underlying content of the data); 
contextualizing the abnormal event by associating the linked event with the abnormal event (see Krumm paragraph [0025], the data store 100 may include contexts 108 associated with the data therein, which allows for categorizing the stored values of y(t) 106 into one of the contexts 108. The contexts 108 may be derived from contextual information, such as geolocation that may be obtained from geotagged microblog posts);
wherein the context is an event that was occurring at the time of the abnormal event (see Krumm paragraph [0028], A detected anomaly for the geographical area 108(0) may be indicative of a real-world event that is local to the geographical area 108(0), which may be of interest to users in a community; see Krumm paragraph [0044],  the data collector 318 is configured to receive a stream of data from one or more of the data sources 320 in substantially real-time, as the data is received at the data sources 320. For example, the operator of the anomaly detection system 308 may establish an agreement with microblog service (an example data source 320) to receive, via the data collector 318, a stream of microblog posts from the microblog service in substantially real-time as the microblog posts are transmitted from the client devices 304 and received at the microblog service); 
generating data for abnormal event classification (see Krumm paragraph [0068], anomalies that are detected by the anomaly detector 336 may be designated as candidate local events that are provided to the binary classifier 334), wherein the generating  comprises; 
for each of a plurality of abnormal events within a geographic region, contextualizing the abnormal event (see Krumm paragraph [0003], contextual signals for inferring the expected value, y(t), of a measurement allows for detecting anomalies that are localized to a particular context, such as anomalies within a limited geographical area (see Krumm paragraph [0023], the stored values of y(t) 104 may represent, without limitation, a number of crimes obtained from police department records, a number of microblog posts (e.g., Tweets.RTM.) obtained from a microblog service, a number of vehicles observed to be traveling on road networks obtained from departments of transportation, a number of observed tornados obtained from weather records, a number of blue jay sightings, a number of items (e.g., goods or services) sold to consumers, a number of emergency (e.g., 911) calls obtained from emergency dispatch systems, or any other suitable measurement);
for each of the plurality of abnormal events within the geographic region storing information relating to an associated linked event of the abnormal event (see Krumm paragraph [0023], the stored values of y(t) 104 may represent, without limitation, a number of crimes obtained from police department records, a number of microblog posts (e.g., Tweets.RTM.) obtained from a microblog service, a number of vehicles observed to be traveling on road networks obtained from departments of transportation, a number of observed tornados obtained from weather records, a number of blue jay sightings, a number of items (e.g., goods or services) sold to consumers, a number of emergency (e.g., 911) calls obtained from emergency dispatch systems, or any other suitable measurement. For simplicity, the stored values of y(t) 104 are described throughout much of this disclosure as representing a number of microblog posts received by a microblog service over a time interval. An example of a microblog post is a Tweet.RTM. using Twitter.RTM. as the microblog service);
and training an event classifier model, based on the generated data for abnormal event classification (see Krumm paragraph [0028], With access to the stored values of y(t) 104, the system may train a machine-learned inference function 112, such as a regression function. The inference function 112 may be configured to infer an expected value, y(t), for the geographical area 108(0)), 
Hegde expressly discloses automatically classify a future detected abnormal event without the LBSN data (see Hegde paragraph [0147], Future data points can be fitted to this mixture and assigned to whichever cluster shows the maximum probability density. Data points which fall into the outlier cluster may trigger an alert in an automated system; see Hegde paragraph [0096], data items can be analysed in real time against the final cluster profile that was generated using the posterior mode of clusters- If the new data item falls into a cluster which is labelled as an outlier cluster, then it can be considered as an anomalous data and appropriate action can be taken (for example in an automated monitoring system, an alarm can be generated).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hegde into the method of Krumm to have automatically classify a future detected abnormal event.  Here, combining Hegde with Krumm, which are both related to detecting and classifying occurrence of abnormal events, improves Krumm, by providing system for processing a data set to detect outliers accurately (see Hegde paragraph [0009]).

Regarding claims 2 and 15 Krumm discloses wherein detecting the occurrence of the abnormal event within the geographic region (see Krumm paragraph [0007], examples throughout much of the disclosure focus on automatically detecting an anomaly for a particular geographical area in terms of an abnormally large or small number of geotagged microblog posts from the particular geographical area that are received over a time interval) further comprises:
obtaining metric data relating to a monitored metric of the geographic region (see Krumm paragraph [0064], the optimizer 338 may analyze, prior to loading and executing an inference function 332 for a particular geographical area 108, a time series of actual values (e.g., numbers of microblog posts) for the particular geographical area 108 and/or additional features of the particular geographical area 108 to determine whether a qualifying condition is met); and
processing the metric data with an anomaly detection algorithm to detect the
occurrence of an abnormal event (see Krumm paragraph [0064],  the optimizer 338 may analyze, prior to loading and executing an inference function 332 for a particular geographical area 108, a time series of actual values (e.g., numbers of microblog posts) for the particular geographical area 108 and/or additional features of the particular geographical area 108 to determine whether a qualifying condition is met; see Krumm paragraph [0055],  The inference function 332 may represent one or both of the inference functions 112 or 204 introduced in FIGS. 1 and 2, or similar inference functions. The inference function 332 may be configured to infer an expected value, y(t), for a particular geographical area 108 (or more broadly a particular context 108), over a time interval, .DELTA.T. For example, the inference function 332 may be trained to infer an expected number of geotagged microblog posts over a time interval, .DELTA.T. In an example, the inference function 332 comprises a regression function that infers time series values based on a number of parameters).

Regarding claim 3 Krumm discloses wherein processing the metric data with an anomaly detection algorithm to detect the occurrence of an abnormal event further comprises:
determining, from the metric data, a first value of the monitored metric at first point in time (see Krumm paragraph [0057], the parameters of the inference function 332 that represent the actual values associated with geographical areas 108 that neighbor the geographical area 108(0) of interest allow for the detection of anomalies and corresponding events that are local to the geographical area 108(0). That is, the system can detect anomalous spikes in the actual value of y(t) that are spatially isolated to the particular geographical area 108(0) of interest); 
determining an expected value of the monitored metric at the first point in time (see Krumm paragraph [0055],  The inference function 332 may be configured to infer an expected value, y(t), for a particular geographical area 108 (or more broadly a particular context 108), over a time interval); and detecting the occurrence of the abnormal event at the first point in time, based on the first and expected values of the monitored metric at the first point in time (see Krumm paragraph [0055],  The inference function 332 may represent one or both of the inference functions 112 or 204 introduced in FIGS. 1 and 2, or similar inference functions. The inference function 332 may be configured to infer an expected value, y(t), for a particular geographical area 108 (or more broadly a particular context 108), over a time interval, .DELTA.T. For example, the inference function 332 may be trained to infer an expected number of geotagged microblog posts over a time interval, .DELTA.T. In an example, the inference function 332 comprises a regression function that infers time series values based on a number of parameters).

Regarding claim 4 Krumm discloses wherein determining an expected value of the monitored metric at the first point in time further comprises:
calculating an expected value using at least one of: a time series forecasting model (see Krumm paragraph [0063], The output of the inference function 332 (i.e., the expected value for a particular geographical area 108) may be used by an anomaly detector 336 to detect anomalies); and
machine-learning model (see Krumm paragraph [0062], the inference function 332 is provided in the form of a regression function, it is to be appreciated that the inference function 332 may be implemented as other functions or machine learning models. For example, suitable machine learning models for use as the inference function 332 may).

Regarding claims 5 and 16 Krumm discloses wherein obtaining LBSN data relating to the geographic region for a time period including the occurrence time further comprises:
determining, based on the detected occurrence of an abnormal event, a time period including the occurrence time see Krumm paragraph [0062], the optimizer 338 may analyze, prior to loading and executing an inference function 332 for a particular geographical area 108, a time series of actual values); and
retrieving, from one or more databases, LBSN data relating to the geographic region for the determined time period (see Krumm paragraph [0062], the optimizer 338 may analyze, prior to loading and executing an inference function 332 for a particular geographical area 108, a time series of actual values (e.g., numbers of microblog posts) for the particular geographical area 108 and/or additional features of the particular geographical area 108 to determine whether a qualifying condition is met).

Regarding claims 6 and 17 Krumm discloses, wherein analyzing the obtained LBSN data further comprises:
detecting one or more events within the geographic region based on the obtained LBSN data (the stored values of y(t) 104 are described throughout much of this disclosure as representing a number of microblog posts received by a microblog service over a time interval. An example of a microblog post is a Tweet.RTM. using Twitter.RTM. as the microblog service);
determining a measure of relevance of each of the detected one or more events (see Krumm paragraph [0002], Many occurrences can be characterized as a time series y(t), where y is a measurement of something and t is time. A time series is therefore comprised of a series of data points, each data point representing a value of a measurement that is taken during a time interval, .DELTA.T); and
determining a linked event based on the determined measure of relevance for each of the detected one or more events (see Krumm paragraph [0002], Many occurrences can be characterized as a time series y(t), where y is a measurement of something and t is time. A time series is therefore comprised of a series of data points, each data point representing a value of a measurement that is taken during a time interval, .DELTA.T. The value of the measurement can be, for example, a number of microblog posts (e.g., Tweets.RTM.), a number of vehicles, a number of items sold, a number of 911 calls, or any other suitable measurement. An anomaly occurs if an actual value of y(t) is unusually large or small compared to a value of y(t) that is expected under normal conditions. The value of y(t) that is expected under normal conditions is referred to herein as "an expected value", called y(t)).

Regarding claims 7 and 18 Krumm discloses, wherein detecting one or more events within the geographic region based on the obtained LBSN data further comprises:
processing the obtained LBSN data with a topic-modelling algorithm to identify
popular topics for the time period (see Krumm paragraph [0096], a detected event may have various attributes, …topic (e.g., sports, weather, traffic, natural disaster, etc.), and so on. These attributes may be compared to the standing query of the user 302 to determine if there is a match);
determining a measure of relevance of each of the popular topics (see Krumm paragraph [0096], a detected event may have various attributes, …topic (e.g., sports, weather, traffic, natural disaster, etc.), and so on. These attributes may be compared to the standing query of the user 302 to determine if there is a match); and
determining one or more events based on the determined measure of relevance for each of the popular topics (see Krumm paragraph [0096], attributes of a detected event may be compared to the standing query accessed at 1102 for the particular user 302. For example, a detected event may have various attributes, such as time (when the event was detected), space (where the event was detected in terms of location and/or geographical area 108), topic (e.g., sports, weather, traffic, natural disaster, etc.), and so on. These attributes may be compared to the standing query of the user 302 to determine if there is a match).

Regarding claims 8 and 19 Krumm discloses wherein determining a linked event further comprises,
responsive to the determined measure of relevance for each of the detected one or more events not exceeding a predetermined threshold, determining that there is no linked event (see Krumm paragraph [0003], the expected value, y.sub.0(t), may be compared to an actual value, y.sub.0(t), associated with the geographical area 108(0) to determine a difference between the two values), and wherein the method further comprises:
responsive to determining that there is no linked event, identifying that detected
occurrence of an abnormal event is erroneous (see Krumm paragraph [0003], the expected value, y.sub.0(t), may be compared to an actual value, y.sub.0(t), associated with the geographical area 108(0) to determine a difference between the two values. For example, the actual number of microblog posts communicated from mobile devices within the geographical area 108(0) over a time interval, .DELTA.T, may be compared to the expected number of microblog posts over the time interval, .DELTA.T, to determine a difference (or prediction error) between the actual and expected values. In some embodiments, a normalized prediction error may be compared to a threshold at 116; see Krumm paragraph [0061], comparison at 116 of the expected value to the actual value comprises comparing the normalized error 606 to a threshold error (e.g., -3.0), which means that the actual value exceeded the expected value by at least three times the standard deviation of the prediction error 604. Normalizing the prediction error 604 by the standard deviation (to obtain the normalized error 606) allows for applying a single threshold to all geographical areas 108 while still accounting for the variation in the inference function's 332 prediction error 604 from location to location).



Regarding claim 13 Krumm discloses, further comprising:
at least one processor, wherein the at least one processor is adapted to execute the program instructions of the computer program product (see Krumm paragraph [0066], When an anomaly in the number of microblog posts is detected by the anomaly detector, this anomaly detection may trigger a text summarizer 340 to process text contained in the microblog posts for purposes of summarizing (creating a text summary of) an event that is suspected to correspond to the detected anomaly. In some embodiments a text summary may include an extracted sample of microblog posts centered around the detected anomaly in space and time. The text summarizer 340 may utilize a text summarization algorithm to extract a sample microblog posts (e.g., 5 microblog posts) that describe the event corresponding to the detected anomaly).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164